University Business Dialogue (debate)
The next item is the report by Pál Schmitt, on behalf of the Committee on Culture and Education, on university-business dialogue: a new partnership for the modernisation of Europe's universities -.
Madam President, ladies and gentlemen, I am speaking in place of our rapporteur, Mr Schmitt, who - as announced by President Buzek at the beginning of the session - has tendered his resignation from the European Parliament in order to take up duties in his own country, and to whom I send my regards and my best wishes, because he has done a great job.
This report is the result of his intentions, and it was carried in our Committee on Culture and Education by an overwhelming majority, with just a single vote against, for which I should like to thank all the shadow rapporteurs who have contributed to this report, both on my behalf and on behalf of Mr Schmitt. Before leaving for Strasbourg, on Monday I went to Rome to visit a private training centre that is achieving superb results, because it has succeeded in placing the vast majority of young people that it trains over the course of time. When I spoke to the director of this centre, he said to me: 'Please help us, you in Europe too, to follow this course, to add weight to training that moves in this direction, which enables so many young people to find work; help us also to modernise the relationship between universities and business.'
The thrust of this report lies precisely here: today, 20% of young Europeans are out of work, of whom about 30% are graduates; a percentage that is so high that we are forced to ask ourselves very seriously about how we should approach the issue of training young people for entry into the world of work in these times, in this Europe, in this globalised world.
We have then, in this report, wished to address directly the issue of how to improve the link between universities and business, highlighting certain key points: first, by giving priority to one of the strong points available to the European Union, namely the ability of its citizens to adapt to the constantly changing circumstances of the labour market; the fact that there is no longer any such thing as a 'job for life', and that these days, training and retraining is essential.
The first point then is lifelong learning; the second, which, in our view, is of fundamental importance, is that of mobility. These days it is important, as we highlight in this report, to emphasise that mobility between countries and between universities and business is a key to achieving greater cooperation between the two worlds, and we encourage not only the extension and expansion of individual mobility schemes such as Erasmus for Young Entrepreneurs and Erasmus for Apprentices, but also the organisation of postgraduate European Masters of Excellence programmes, in cooperation with different universities and with the active participation of businesses. Furthermore, more entrepreneurial universities should be encouraged.
Such a result can be achieved, for example, through the introduction of a system of knowledge vouchers such as that currently in use in a number of Member States, enabling SMEs, in particular, to improve their research capacity without compromising the independence, autonomy and public character of universities.
The third key point is that of research, namely, we see greater researcher mobility - in both the short and long term, across nations and between academia and business - as imperative in enhancing knowledge transfer. Finally, the possibility of extending the good practices in this area that exist in so many countries.
I shall conclude, Madam President, by illustrating, in relation to this report and the outstanding work done by the committee, how convinced we are that Europe will not win the battle against China or other developing nations by means of low wages, but by having highly qualified professionals and highly competitive businesses, and in this process, it is of maximum importance that universities and businesses realise how they are interdependent, and that the authorities at all levels contribute to developing more efficient methods of cooperation.
Madam President, honourable Members, this report is the answer to our communication on the dialogue between universities and business. I wish to thank all those who have contributed to it, in particular, members of the Committee on Culture and Education and the Committee on Industry, Research and Energy. I would especially like to thank Mr Schmitt, the outgoing Member, who was rapporteur.
Cooperation between universities and business is one option - no, it is more than that, it is indispensable. The only question is what form it should take so that it is appropriate for both sides. Better, more intensive cooperation encourages the exchange and dissemination of knowledge, both in business and in academia.
Contact with real problems and solutions through adapted curricula and internships enriches students' learning experience and prepares them for their future careers. Regular and long-term cooperation creates confidence and it can lead to ambitious partnerships and cooperation projects, which bring benefits for business and universities alike in terms of research, development and practice.
New trends in the labour market and new technologies are changing the demands on graduates and will continue to do so in the decades ahead. In order that the quality of life in Europe can be maintained and improved, workers must be able continuously to update their knowledge and skills, and this is going to be all the more necessary if we take into account Europe's demographic development in these years ahead.
We need an open, flexible and dynamic dialogue between everyone involved. For this reason, the European Commission has launched the EU Forum for University Business Dialogue.
The forum offers all of its participants a platform for discussion and exchange of best practice and mutual learning. The European Commission has a moderating role here, helping to remove barriers between these two worlds.
So far, the EU Forum for University Business Dialogue has met three times in Brussels and held a number of thematic forums on topics such as curriculum development, entrepreneurship, lifelong learning, knowledge transfer, university management, mobility, new skills for new jobs and cooperation between universities and business in the current crisis.
In collaboration with the European Training Foundation (ETF), a thematic forum devoted to third countries was held in the premises of the European Parliament in December 2009. This was followed up in March 2010 by a thematic forum which explored the possibility of expanding the forum's sphere of action to cooperation between schools and business.
Very recently, on 4 and 5 May, the most recent EU Forum for University Business Dialogue was held in Brussels with the following priorities: cooperation between universities and small and medium-sized enterprises, cooperation between universities and business on innovation, cooperation between universities and business on the quality of education. These issues were also addressed in your report.
I would like to take this opportunity to thank Mrs Pack for her participation in the opening meeting of this event.
We very much appreciate the positive response to our communication which is reflected in your report today. We need more cooperation between stakeholders, based on mutual trust, respect and transparency. We are therefore not just promoting economic growth, but also generating social benefits in the widest sense of the word, by helping people to make their way successfully through a rapidly changing world of society and work.
Madam President, I should like to start by wishing Mr Schmitt, who has left the European Parliament, every success in his new position. It was a pleasure to work with him, at least for the period that I have been in Parliament.
The development triptych of education, research and innovation, as we stressed earlier for the 2020 strategy, is crucial to the future of Europe. However, if we are to achieve these objectives, it is true that we also need to recognise the difficulties which our young people are encountering nowadays in the process of transition from study to professional life, which is also being prolonged by the crisis.
We also all recognise that, in numerous Member States, the education system has weak points, both in terms of standards and in training pupils and students. Training, let us be in no doubt, cannot be examined separately from the contemporary requirements of the labour market and, on this point, we need to make use of every means at our disposal to help young people.
Mr Scurria referred earlier to mobility. I would add new technologies and, of course, apart from lifelong learning and formal education, by which I mean universities, we also have non-formal education and informal education, which also give young people skills. Education and work are interwoven concepts. Consequently, we need to pursue and strengthen dialogue between education systems and work providers.
We all say that our young people need to be equipped with qualifications and skills and we also all know full well that, today, young people with no skills have fewer opportunities. What sort of skills? Skills which the labour market needs, skills which will encourage innovative ideas and initiatives. There is no time to lose, unemployment is rising and we all have a duty to engage in this dialogue and to integrate this cooperation as quickly as possible.
Madam President, ladies and gentlemen, I too congratulate Mr Schmitt on his appointment as Speaker of the Hungarian Parliament.
Clearly, European universities must be developed continuously for us to be able to respond to new social challenges and ever-increasing international competition. We simply cannot afford to remain where we are. High levels of skills and expertise and the knowledgebased economy are, and must be, the foundation of European society now and in the future. In this sense, it is important that more attention is paid to the dialogue between our universities and business, and that we try to eliminate the bottlenecks that hamper cooperation. These include the problems connected with intellectual property rights and innovation.
In Finland, we have an excellent example of cooperation between business and universities, the Aalto University, named after the famous Finnish architect, Alvar Aalto. It is a multidisciplinary university which represents a merger of three highly respected universities: the Helsinki School of Economics, the University of Art and Design Helsinki, and the Helsinki University of Technology. Economics, aesthetics and technology are in symbiosis with one another.
The interdisciplinary approach, especially the new platforms - design, media and surface factor - allow academic teams to carry out research and students to work closely with companies and organisations. First-rate, new research data is transferred directly to education, meaning that the students can avail themselves directly of the latest information needed in the employment market.
We must, however, carefully consider how and on what terms we want to improve cooperation between companies and universities. It is crucially important that we adhere to the principle of the independence of universities and the tradition of free research in all circumstances. Ultimately, the danger is the privatisation of the university sector, but is this the direction we in Europe want to go in?
The basis of an independent university system is adequate public funding. Making universities dependent on private funding is worrying, because it allows the transfer of power from the university community to those providing the finance. That is why special attention needs to be paid to the administration systems of universities.
Madam President, I would like to thank the various rapporteurs for their excellent cooperation. As shadow rapporteur on this matter for the Group of the Alliance of Liberals and Democrats for Europe, I am very pleased with the report. We have managed to agree on a report containing recommendations for improving cooperation between universities and business - a report that, above all, contains very specific initiatives for modernising universities. Europe's universities, as we all know, limp behind the world's elite, a fact which also has major consequences for Europe's competitiveness. It is therefore not surprising that education, research and innovation have been given high priority in both the Commission's work programme and the Europe 2020 strategy. Of course, I hope that the majority will be in favour of following this upgrading of the priority status of this policy with an increase in funding, too. We are currently in a situation where we need to think outside the conventional framework of our education systems and we can start by breaking down the walls between universities and the area that benefits from the universities' output, namely business.
We are focusing on two things, in particular, and I will say a few words about these. Firstly, I would like to mention the modernisation of the curriculum. It is important for there to be greater focus on interdisciplinarity and development of the skills that are actually demanded by the business world. University courses must reflect, to a greater extent, the requirements of the labour market and they must be set up with that in mind, for example, in the form of more business-relevant curricula, which, in turn, the business community should actively help to keep up-to-date. The second thing I would like to mention is mobility. It is important to reduce the gap between universities and business and for there to be people who bridge this gap. Work placements are a good example of how university students can gain practical experience and then subsequently bring that experience into their studies. At the same time, these students are better prepared to enter the labour market after their courses. Practical placements should definitely be supported and promoted in Europe.
Research can also build bridges between universities and business. I have talked before about a personal hobbyhorse of mine, namely the Danish business PhD scheme, whereby an employee in an undertaking in Denmark can gain a PhD at a Danish university with the help of a public grant. In fact, I held an evening of debate in Brussels on 3 February 2010 in Parliament with broad participation from both the business world and universities, and the view that evening was pretty clear: an EU business PhD scheme would be a most useful tool for promoting specialised business-relevant research, as well as competitiveness, in European business, thereby creating more jobs and economic growth. It thus received absolutely unequivocal support from both parties. Moreover, it is a most effective method of bringing business experience and practical knowledge into universities and thereby making the teaching more focused on skills and knowledge that are relevant to the demands of the labour market. The scheme could be integrated into the existing Marie Curie programme, possibly within the Industrial Academic Partnership programme, and would help to strengthen the pursuit of the goals of the Bologna process. I am pleased that, tomorrow, we will be able to adopt a report that contains a recommendation to establish just such a scheme.
Madam President, ladies and gentlemen, I should like to highlight the value of this report in opening up the debate, within our Parliament, on the position and role of universities in Europe. These universities must, in fact, be encouraged to participate in European integration from the inside rather than to contemplate it from the outside.
Over the course of European history, universities have always been places where meetings are held, knowledge is exchanged, thought is developed and training is delivered in the various disciplines. Today, the effects of the crisis and of unemployment must not result in universities restricting their role as providers of professionals who are immediately ready to work because, in our changing societies, the ability to change jobs is becoming vital.
On the contrary, universities, as places of higher education and training, must also enable learners to become critical, analytical thinkers, because this will enable them to understand the world in which we live and to use their professional skills wisely.
European universities must create the conditions for lifelong learning, contribute to the enrichment of intellectual life and play a central role in the knowledge-based society of today's digital age.
Education is definitely our priority objective, but what sort of education? In one issue of The Economist magazine, a study was published according to which 80% of the skills and expertise considered key by managers of large enterprises are not taught at all at universities. The result of this is terrible unemployment figures for university graduates.
We can perhaps all agree that the solution is to develop links between businesses and universities. This has been pointed out repeatedly in various documents, including the Leipzig Charter on Sustainable European Cities. The key issue, however, is how to achieve these links. In my view, the correct way would be to incorporate work experience stints lasting several months, not only for students but also for professors, as integral components of the lifelong learning process. There is a need not only for students but also for teachers to maintain regular contact with the real world. The cofinancing of such work experience stints should become an integral component of university budgets. For businesses, this process means investing considerable effort and often considerable costs as well.
Madam President, ladies and gentlemen, please forgive me, but I am going to have to destroy the wonderful unanimity which is prevailing in this Chamber.
The resolution which is being put to us today relates to the challenges in the relations between universities and business in connection with the implementation of the notorious Bologna process. An enormous amount of work has been done in the two committees that examined this text, and numerous improvements have been made to the original text to take account of the real challenges in this area. We are all trying to understand the aspirations of our young people. We are all concerned to provide young people with the best tools to help them find a job. The unemployment rate among young people is, in fact, unacceptable. Yet does this mean that, as certain paragraphs in the resolution indicate, we should consider universities merely as machines capable of meeting the needs of companies and the world of business, to the exclusion of all else? We in the Confederal Group of the European United Left - Nordic Green Left Group do not think so.
No, the wealth of our universities also lies in producing an increasing number of students with rich and diversified intellectual knowledge, not in simply ensuring that they acquire work-related skills. That is the real key to lifelong mobility.
In many EU countries, there is a growing lack of understanding among those in the university world. We in the GUE/NGL Group think that we should listen to them. We are asking for a comprehensive report on the Bologna process to be drafted. We will not be voting for this resolution, which invites universities to merely meet the needs of business, ignoring the other stakeholders in economic and social life, which is not limited solely to businesses.
on behalf of the EFD Group. - Madam President, why does this report seek more international cooperation at university level? Universities have shared information with each other for centuries, before the EU existed. The Renaissance, spanning the 14th to 17th centuries, was a surge in intellectual development spreading from Florence right across Europe through the universities. The arts, music, literature and the sciences became vibrant and spawned countless works which enrich us still today.
So what of modernisation? Do you look for the technological developments of the future? If so, the scene today is just as promising. Universities elsewhere may be overtaking us, but they owe their beginnings to European universities. This tide of higher education often returns home. The universities of Britain take postgraduate students from across the world, pursuing their studies further and sharing their information, not least with commerce and industry. But we do not need to politicise higher education through programmes such as the Bologna and the Erasmus processes.
We do not need programmes on multiculturalism or multilingualism or any other '-ism', that will happen anyway as students from around the world meet and mix on campus. If you wish to serve the modern and future worlds, see that universities are funded properly, encourage those students who wish to study abroad, then simply leave them all alone to get on with it.
(DE) Madam President, as we know, the interlinking of business and universities has been a reality for some time. This situation has led to the current mindless 'one solution fits all' approach whereby partly privatised universities are acting as controlling enterprises with the supposed aim of planning educational output. Believing that such a partnership will contribute to modernisation all of a sudden only serves to show how lazy and uncreative our education policy debate is.
We are living in a time of technical revolution. Digital systems are changing us, they are changing the way we act and think, our cognitive skills and, ultimately, our brains. What we need therefore is a revolution in research and teaching that will adapt to this situation. In such a time of change, continuing to preach the dependence of universities on this subsystem of our society as a step towards modernisation, despite the fact that such an interlinking has not led to any significant improvements in the past ten years, also ignores the importance of teaching and research for society as a whole.
What we really need in this time of change are scientific curiosity and creativity, but these arise from the possibility of free thinking and from not yielding to pressure, and that includes to the demands of the business world. A young mind, a young brain with potential must be able to move freely. What you have presented here in your report is the exact opposite.
This report reflects outdated and failed thinking. The entire report is uncreative and I would even dare to say useless. It is clumsy phrases chained together across many pages to hide the fact that it lacks substance. In the Austrian education system, you would be given a straight fail for this report.
(DE) Madam President, I would like to say to Mr Ehrenhauser that he should pay a visit to our universities and see for himself how creative they are and also that no student is in a position of dependence just because he or she might have been granted a bursary from business. That also applies to Mr Repo and Mrs Vergiat.
We should focus on making sure that cooperation between education and business takes into account small and medium-sized enterprises, in particular. We also need to ensure that SMEs are given better, faster and less bureaucratic treatment in the context of research programmes. That is important and has also been stated in this report, Mr Ehrenhauser. If you had read that, you would have realised this is something totally new.
Therefore, what we need in this area is enhanced cooperation when it comes to universities and SMEs. We need this cooperation at local, national and international level. If business and universities cooperate, we cannot assume that one will necessarily learn from the other, because one is training those whom the other might someday employ in their company. In this respect, we should ensure that money can flow from business to universities, because public authorities have less and less money and cannot afford to make additional resources available in these areas.
I am grateful to every business entrepreneur and to small, medium-sized and large businesses that provide money for education because what they are doing, ultimately, is educating the next generation which will further promote economic growth. We must support universities. We need to ensure closer cooperation between public institutions and the private sector and provide scope for private innovation funds. This report therefore strikes precisely the right chord.
Obviously, we also need people to be trained by those who know what it means to have an entrepreneurial spirit and who know what it means to be a manager. We must ensure that teachers and students are equipped with the right box of tools and that we encourage business to participate in actively developing teaching materials for entrepreneurship.
The comments made by Mr Repo and Mr Ehrenhauser are not in line with the facts and I would like to object to the report being called stupid and dull. No, it is good. I wish to thank Mr Pál Schmitt, who is presently speaker of the Hungarian Parliament.
Madam President, most of us here are agreed that we should be supporting our universities and supporting our young people. Although I believe - as I think most of us do - that universities are, and should be, autonomous, of course, they also live in the real world and need to take account of what happens in the real world, not least because their students will be leaving them to get jobs in the real world.
I think that is really what we are talking about. We are talking about how the universities can maintain their academic excellence, yet prepare their students for work. That is why this dialogue - the contact between universities and the business sector - is so very important, why we have spent such a long time working it through and why Mr Schmitt spent such a long time writing this report.
What we need is a real dialogue between employers, and employers at all levels, I think. I agree that SMEs are important but I think we are also looking at talking to large corporations and also to the public sector, to government employers at national, regional and at local level, the health sector and really all those who employ people, because it is in that way that we will make sure that we get the level of graduate unemployment down and we give our young people a chance.
Within this, it is very important that we maintain adequate levels of state funding for universities - something which I know in some Member States is becoming more and more of an issue. Unless we get that money and unless universities are properly and adequately funded, we will not have balanced courses, we will not have balanced discipline and we will not be able to give our students the chances that they need.
So, I urge everyone to support this important report and to vote for it so that we can go forward and have a bright future for universities, for students and for employers.
(PL) Firstly, I would like to express my thanks for the recognition given to my amendment, which invites countries from outside the European Union to the forum for dialogue to which Mr Oettinger referred. This will allow us to benefit from the experience of American universities, which, in my opinion, are the best universities in the world, and it would be good if our universities could benefit from them and, at the same time, share our experience with other countries, such as the countries of the Former Soviet Union.
However, what seems to me, here, to be the most important aspect is to emphasise that in this dialogue between the worlds of business and universities, we should not forget that the university - a school of higher education - is an independent, autonomous institution whose objective is the search for truth - a disinterested search for truth. This is how universities arose in Italy, Germany, France and Poland, and I think we should not forget that this goal should also guide universities today, while cooperation with business should not hinder or restrict that noble work of searching for truth - the disinterested search for truth.
(PT) Madam President, universities are the backbone of Europe; they are probably our best creation. There was Europe in the 12th century universities of Bologna, Coimbra, Oxford and the Sorbonne long before there was political Europe. However, the world of business and business management that we know today is 30 or 40 years old: it dates from since the War. This is one of the few times that a left-leaning Member will ask you a conservative question, so make the most of it.
Do we really want to dedicate ourselves to a centuries-old European creation or to a business ideology that is a few decades old? Dedicating ourselves to the world of business, as we have been doing in recent decades, is dedicating ourselves inevitably to the short term, and that is what this is about. Training plastics engineers now to be unemployed in three years time, to then train a type of financial manager who will be unemployed after four years; I want to ask the European countries of Portugal and Estonia a question.
What would you prefer? Would you prefer your children to have an education that follows the short-term dictates of the market, or would you prefer that they have the most solid and broadest education possible as has always been the case in European universities? Would you prefer their education to enable them to be in the labour market now, or for the next few decades and the rest of their lives? I leave you with that question.
(SK) First, I would like to congratulate our fellow Member, the author of this report, on his election to the new and important role of speaker of the Hungarian Parliament. I would also like to take this opportunity to express the hope that Pál Schmitt, through his wisdom, broad political outlook, and calm and prudent speeches in this role, will help to make a lasting improvement in Hungary's coexistence with her neighbours.
I would now like to turn to the new partnership for modernising universities. In my opinion, the key statement in the entire text is expressed in the introduction to item 2 of the draft opinion of the Committee on Industry, Research and Energy, where it is written, and I quote, 'that the challenges mentioned in the Commission's notification are not new and so far, there has not been a successful response to them.'
To put it more simply, the Commission has produced a vision, repeating and issuing challenges, possibly in the hope that this will achieve something, but there has unfortunately been no significant improvement in this area so far. Perhaps it would therefore be wiser, Commissioner, to conduct a thorough analysis as soon as possible into the reasons why the previous challenges did not produce the desired result, and then to come up with a pragmatic definition of new and genuinely effective measures for achieving real cooperation of a high standard between universities and manufacturing companies.
(GA) Madam President, Pádraig Ó Conaire once wrote a book entitled 'M'Asal Beag Dubh' [My Small Black Donkey] in which he said that the donkey was standing 'with his back to the wind, ignoring life while life ignored him'.
That description could apply, with respect, to university professors in the past as well, as they lived in their ivory towers immune from the world and the world immune from them, but, thankfully, that now has all changed, and changed utterly. In recent times, I have seen three great examples of that.
Firstly, in my own town of Tralee, the Institute was awarded the European Entrepreneurial Region of the Year Award for their work in business and in entrepreneurial establishment.
Secondly, in my conversations and meetings with the new professor and President of University College Cork, I have learned that they are really getting engaged with the business community and vice versa.
Most encouraging of all is that we were in Santiago a few weeks ago and the university there had developed a fantastic model of involvement with the business community and had even created its own bank to encourage start-up companies who often cannot get funding to get the companies going.
We at European Union level can do a lot in encouraging them, creating the opportunities for development, and also establishing the coordination of research that can be eventually turned into the knowledge economy and the smart jobs we are talking about.
Madam President, academics are, by nature, an argumentative group, so as a former university lecturer and course director, it has been with great interest that I followed a very public debate in Ireland between academics over the future direction of Irish universities.
Where these academics converge is in the agreement that universities remain one of Europe's great innovations and that their continued success is essential to the future social, political and economic success of the European Union.
However, economic success must not be confused with social development, in society as in university; and so this crossroads we have come to in third-level education, with traditional student-based learning in one direction, and the demands of modern business-driven economies in the other, must be navigated with the greatest of care.
Profit growth and modern development are integral elements of today's universities, but, with many faculties unrelated to business and profit-driven professions - and I am thinking of arts and the humanities in particular - it is important that, in order to retain a balance between both economic and intellectual success, modern universities retain some essential academic links with their more financially naive past.
(RO) Unfortunately, education curricula place too much emphasis on theory, which means that students encounter problems when they enter the labour market. Their education must be provided more on the basis of a practical perspective and dealing with real problems encountered in the economic environment. This is why I believe that relations between the academic and business worlds need to be strengthened.
In addition, universities need to be more receptive to the business world so that they can better adapt their education offering to the labour market's demands. This will enable students to acquire the qualifications and develop the skills required by employers. A number of Member States, such as France, Germany, Italy, the UK or Spain, have been developing partnerships between universities and the business world for a number of years.
In Romania last year, a project was launched with European Union funding, which involved 20 faculties receiving new curricula adapted to the labour market's current requirements. One of the project's major benefits is that it cuts unemployment by improving the quality of the educational offering and reduces the number of graduates with degrees which cannot be adapted to the labour market.
These partnerships must not be confined just to within individual Member States. In the current situation, I support the promotion and extension of the Erasmus programmes for young entrepreneurs and for trainees.
(RO) I wish to begin by congratulating Pál Schmitt for the coherent and relevant report on the current situation in higher education. We have a major problem, which is that, at the moment, we are turning out unemployed people in every one of the European Union's 27 Member States rather than young people who are completely geared up for the labour market. There is a huge chasm between what young people are learning at school and what employers require on the labour market. This problem is exacerbated even further as we are currently in an economic and financial crisis, where there is also an obvious jobs crisis.
The European Union has been a player on the global market for very many years, with an economy based, in particular, on knowledge and innovation. If we actually want to have an economy based on knowledge and innovation, we must progress beyond the discussion stage and support more investment and public-private partnerships and encourage partnerships between universities and the business world so that discoveries which are made and the results of scientific research in universities can be utilised in the real economy.
I, too, was in Santiago de Compostela with Seán Kelly where we visited the local university. I can tell you that we saw a very clear model for funding start-ups and small firms launched by students where the university provides credit to students without any guarantees. The products successfully developed by the students at the university have an immediate practical use in the local economy. This is a model which we need to promote and replicate across the EU.
(PL) This report is related to the important objectives of the Europe 2020 strategy. I will remind you all that over a 10-year period, the number of people with higher education is to rise by 10% - from 30% to 40% - and spending by Member States on research and development is to rise to 3%. It is mainly the universities which will benefit from this money and carry out the research. We should, therefore, thoroughly investigate the systems which have been the most successful in other parts of the world. I am talking about American methods related to partnership between business and university, and how to adapt all the results of scientific research to the market, so that what are often wonderful scientific achievements are not left on the shelf but are put to practical use, which means in business.
Another matter is the need for the effective introduction of a system of education grants and attracting businesses into the system. Doctoral programmes should be strongly supported, using the European Social Fund and programmes which are already in existence, such as the Marie Curie programme. How can clear schemes of public partnership be created, mainly as part of technology parks and enterprise incubators? How can we get involved with small and medium-sized enterprises, and also get students involved with SMEs? All these things are very important. I think it is important not to invest exclusively in the area of technology, either, which is an important area. We should also invest in a system for arts and humanities, which should also have an area of cooperation with public bodies and with business.
A final remark: today, China has as many students as there are in the whole of the European Union. Therefore, talking about achieving common objectives is our common task, and I think the participation of business in the dialogue will be an effective way of beating competition from around the world.
Madam President, Commissioner, the Committee on Industry, Research and Energy would like to express our support for the work of the EU Forum for University Business Dialogue.
We believe it to be a good instrument with which to strengthen such important relations as those between the public and private sectors.
We are convinced that in times of economic crisis, when young people have greater problems in finding a job and companies are facing greater competitive pressure, this collaboration represents an added economic and social value that affords it even greater priority.
It is a dialogue and cooperation that must flow in both directions, from supply and from demand, and must extend to national and regional levels in order to identify the best practices, the best policies and the best instruments.
We agree that fostering personnel mobility between research centres and companies, promoting private sector investment in R&D, and ensuring that universities provide the job market with well prepared personnel, are all essential actions.
The European Union is already taking important steps in this direction, such as support for technological platforms, for joint technological initiatives and any public-private partnership formula, as well as for the European Institute of Innovation and Technology, given that these are extremely interesting initiatives on the right track, and ones that we must continue to encourage.
Lastly, Madam President, those of us on the Committee on Industry, Research and Energy would like to congratulate the rapporteur on his work and on his appointment.
(PL) The Forum for University Business Dialogue which has been opened by the Commission strengthens cooperation between universities and businesses so that universities can be helped to initiate partnerships by making use of their scientific and technological knowledge. This is a good idea if we want to make the European economy dynamic and truly competitive. I would like, however, to point out several flaws in the Commission's proposal.
Some of the recommendations are too general and leave too much open to interpretation, such as the term 'university' in relation to all institutions of tertiary education, irrespective of their status. There are no research instruments for determining shortages of qualifications in the labour market. Neither is there mention of any kind of system for education and training which would allow those shortages to be reduced. With regard to the lifelong learning programme, it does not take account of the particular situation of people who do not possess a university education.
In summary, the chosen course of strengthening cooperation between universities and businesses does appear to answer the current needs of the market. The most important roles, however, fall to the Member States, which have to ensure effective implementation of the proposals if we want to achieve the intended plans.
(Applause)
(IT) Madam President, Commissioner, ladies and gentlemen, following the first review of the Lisbon Strategy, the European Union is already looking towards the next 10 years. Among the priorities of Europe 2020, that of smart growth based on both the knowledge economy and on innovation stands out.
The key for proceeding in this direction is integrating the systems of secondary and tertiary education with the labour market. The course to follow entails renewed attention to the world of work together with the learning of personal skills, or rather the so-called 'knowledge triangle'.
Europe can therefore secure its relevance in the international arena if, in science and innovation, it acts in a more unified manner and involves everyone in a position to determine both growth and development. In this context, systems of appraising universities in order to establish and measure efficiency and quality standards are more than opportune. It is therefore time to move towards that new dimension of European unity known as the 'fifth freedom', or the free movement of knowledge and talent.
To this end, there must be a European proposal to simplify the work of young researchers via organic links with business in order to meet their development needs. In order to attain these objectives, there must be greater investment in programmes such as Erasmus. By so doing, study beyond national borders with guaranteed academic recognition for students will be encouraged.
(RO) At a time when we need new instruments to kick-start economic growth, I believe that it is important for us to provide small and medium-sized enterprises with easier access to research and development. Many of these companies suffer due to their difficulty in accessing funding, which means that they are unable to design and develop new products or redesign existing products, thereby encountering a loss of competitiveness.
What would be desirable is for universities, especially those receiving public funding, to be more receptive to the needs of the SME sector. Cutting red tape combined with an increase in public funding for research and development programmes which can generate technologies or products that can be transferred to SMEs could facilitate access to funding for these programmes under the Structural Funds.
Universities can also contribute to training the SMEs' staff as part of the lifelong learning process. The launch of a single European network of business and innovation centres is encouraging.
I, too, wish to congratulate the rapporteur.
(RO) We must ask ourselves what direction we want our education and research systems to go in. There is a huge amount of talk about the knowledge-based society, but I wonder whether this concept has not just become a sound bite which goes down well in the media. I think that there is too little talk about skills in this context and too much about accumulating knowledge.
If you carry out a survey among students, you will see that writing essays has become a practice involving the use of a few platitudes to fill up the space requested by teachers. There are some who will need to get involved in an economic environment where the recipes for success are no longer guaranteed. I think that the business world will not be alone in facing a radical overhaul as a result of the economic and financial crisis. This will apply to universities too, which will have to undergo certain transformations so that they can adapt to an environment in constant flux, requiring the acquisition of skills and not just knowledge.
(RO) I wish to congratulate Pál Schmitt on two counts: on his new post and for his well-structured, comprehensive report, which will definitely enhance the effectiveness of relations between the business and academic worlds in Europe.
At a time when all the strategies we have adopted are stipulating the need to have well-educated citizens, with skills which are compatible with the demands of the labour market, I feel that a specific measure aimed at improving the interconnection between both areas is welcome.
I think that a change in attitude is required across the EU, along with a business environment which will help the university curriculum to adapt, just like in North America, through launching and funding specific courses. This will help familiarise students with the rigorous requirements of entrepreneurship and will also make European higher education more attractive globally. The practical impact must be to offer society added value and provide knowledge and results from the cooperation between universities and companies, thereby generating economic growth and, by extension, a better living for our citizens.
(DE) Madam President, thank you very much for allowing me to speak again briefly. It would appear that my fellow Member does not know the difference between training and education. In times when technology is taking away most of our work, it is increasingly important that universities educate citizens into mature and analytical people. That is just what we need. We therefore need people who are capable of asking searching questions about social processes.
After all, business does not set itself such an objective. Business wants to train people and is entitled to do that, that is all well and good. However, that is only a requirement from one subsystem of our society and it does not represent what we need in a society as a whole.
Let me make another brief comment: we need scientific creativity and scientific curiosity. I do not accept the view, and I certainly do not believe, that business is able to buy the curiosity and the creativity that we so desperately need through their financial input. No!
(PL) Research, scientific progress and educating students are the main roles of universities. The priorities of the Lisbon Strategy are, put briefly, a knowledge-based economy, innovation and scientific research. Even if we do not find the results of the strategy satisfying, the objectives set in the strategy are still relevant.
What ways are there to put into effect these principles and objectives? Firstly, cooperation between universities, the economy and specific businesses, and the financing of scientific research and work experience by business. Secondly, exchanges of students and researchers between the universities of different countries, and increasing the funds available for their support. Thirdly, financing by businesses of student work experience placements and scientific research which they have ordered. Fourthly: mobility of staff is important in order to be able to make full use of educated people. Fifthly: development of research and development centres in the area of the economy.
Finally, I would like to say that the best investment is an investment in the education of the young generation, and I mean lifelong education.
(RO) I partially agree with the rapporteur. I wish to say that in order to achieve the EU 2020 strategy objectives, we need knowledge and innovation. We are not talking about purchasing knowledge, but about investing in an education system which is adapted to market requirements.
At the moment, universities in the European Union offer researchers and students less attractive conditions than the colleges in the United States. One of the main reasons for this is the lack of money. As was also emphasised by the President of the European Commission, José Manuel Barroso, Europeans are competing against each other to attract the best footballers. However, they are losing their researchers to the Americans.
It is therefore absolutely necessary to revamp Europe's universities so that they can play a decisive role in society and in an economy based on knowledge and innovation. One solution to assuage the discontent of employers, who believe that university education does not take into account the requirements of the labour market and does not prepare students to face the current climate, is for university programmes to offer students opportunities to carry out practical work placements in SMEs.
Madam President, honourable Members, thank you for a lively debate and for your many proposals and ideas. I believe that there is broad agreement in this House that the dialogue between universities and the working world and business can be beneficial for everyone involved, for the universities themselves, researchers, lecturers, students, businesses and for society as a whole.
In my opinion, this is not a case of 'whether' but 'how', that is, how we can develop dialogue and cooperation. This is about knowledge transfer, about dialogue and information exchange during education and lifelong learning, it is about cooperation in basic research and about fostering a more practical approach alongside the theoretical one in education through insight into business value creation and manufacturing. Business does not have a supplanting role here, but a complementary one, and the crucial point is that research will remain free just as teaching will. It will make its own decision in this regard; it will not be forced into this by politicians.
We need a win-win situation, that is, one in which science and teaching institutions, on the one hand, and research and business, on the other, will say 'yes' to this partnership. Freedom of research and teaching does not mean floating in a vacuum, but being involved in society and the world of employment.
For that reason, I believe that this report is a good stock-take and it makes it clear what route we need to take in order to reinforce our universities and strengthen the competitiveness of European business and technology. With our forum, we want to make a small contribution, offer a platform and consider how our forum's activities can be supplemented. The report provides a good basis for that and is a good source of reference, and for that I am very grateful.
Madam President, ladies and gentlemen, I wish again to thank the Commission for its communication, which we have adopted for the most part.
I should just like to dwell on a perhaps critical aspect that has emerged in this debate, because someone emphasised how fundamental the independence of universities, freedom of research and public financing are. We are all agreed on this, and that is why I fail to understand these critical remarks, because it is enough to read the report, where, in the very first paragraphs, we have written very clearly and stress that the intellectual and financial independence of higher education institutions vis-à-vis business must be maintained and no relations of dependency on business must arise on the part of higher education.
It also emphasises that universities should, in all circumstances, maintain the autonomy to decide over their curricula and governance structures. This dispels any problems or doubts whatsoever in this area, which is why I do not understand what these problems could be, unless it is a question of old-fashioned ideological exploitation.
Let us accordingly really give some thought to this, since this report sets out the conditions for effectively improving the lot of our young people and our students, because there is truly no one who wants to leave hundreds of thousands of youngsters in the hands of who knows what business purposes but, on the contrary, only wants hundreds of thousands of students to have the opportunity of studying, training and working in the society that awaits them.
The debate is closed.
The vote will take place tomorrow, Thursday 20 May, at 12.00.
Written statements (Rule 149)
Mr President, European graduates must have the experience and the high-quality skills required to take advantage of good career opportunities, to be competitive in the world market and to encourage entrepreneurship in Europe. When building a knowledge-based economy, dialogue and the relationship it promotes between business, research and education is very important.
Although the Member States are responsible for providing education, there are major advantages in establishing cross-border links and in promoting enhanced cooperation between the European business community and European universities. I strongly support the rapporteur's efforts to seek undertakings and commitments between universities and businesses, and I agree that this dialogue should focus not only on scientific and technological matters but on all areas of education.
European graduates must have strong skills that are suitable for employment and they must have easy access to highly important programmes such as Erasmus for Young Entrepreneurs and for Apprentices. Education and training courses must be restructured to recognise the needs of the workforce and of the knowledge-based economy.
In recent months, research has been undertaken in my country of Lithuania on adapting institutions of higher education to the new needs of the labour market and the creation of opportunities for graduates to find employment as soon as they have completed their higher education. Sadly, the research showed that many universities prepare specialists that the market already has in abundance. In other words, universities do not always take market needs into account and the ones worst affected by this are the young people who have just finished their studies. Therefore, I completely agree with the initiative to provide for a specific strategy or system in future into which we would pour a lot of effort and commitment to strengthen the links between universities and business at local, regional, national, and international level. I would like to draw attention to the fact that the shortage of jobs and difficult working conditions have an impact on the life of every individual, and young people in this situation are particularly vulnerable. I would also like to underline that due to the dynamic market, the fast-changing working environment and the ever-increasing development of new technologies, institutions of higher education also have to adapt to the new changes - they must improve and reform curricula in order to ensure a high level of education and solve the question of graduate employment. The input of universities alone is not enough; business and government must also contribute to this process.
The dialogue between the academic community and business, which is intended to modernise universities in Europe, should take account of their present condition, which is adapted to the Bologna process, and should also take account of the economic challenges related to innovation.
The Bologna process enables a significant amount of flexibility in educating specialists who, as technical students at first degree level, prepare for a profession in a practical way. At masters level, they can approach interdisciplinary knowledge about the economy in a developing world with flexibility, while at doctoral level, they provide innovative solutions. Universities which educate in a conservative way release into the market specialists who are not useful to an innovative economy. Therefore, study programmes should be constantly corrected and agreed on with respect to the needs of different branches of the economy. Bringing the work of universities closer to the needs of industry is helped by lectures on enterprise and the issue of intellectual property. It is beneficial if undergraduate, postgraduate and doctoral dissertations relate thematically to the requirements of the economy or arise directly in response to its needs. This is the best pretext for conducting dialogue between the two communities - science and business. It would be possible to influence the probability of innovative success to an even greater extent if the practical part of these dissertations was carried out directly in the place where they might one day be put to use.
An important element of the cooperation of universities with the economy is student work placements, which currently are not organised very willingly because of the costs. Furthermore, universities should offer postgraduate courses for people in industry which would cover the latest achievements in science and technology.
We are tired of hearing young Europeans say, 'They would have hired me if I had experience, but no one will give me the chance to gain any.' The current economic crisis has hit them particularly hard, and they already had trouble entering the labour market and building a sustainable future for themselves prior to the crisis. Unemployment among the under-25 age group has reached 21.4% in the EU: double that of the population average. The data is not encouraging: unemployment rates seem set to rise, and we are concerned that, by the age of 30, young people with an outstanding education are not yet able to enjoy the economic autonomy necessary to form a family, to be independent, to invest in their future; namely, to show what they are worth and grow as people. We want a European Union based on the central role of the individual. Our young people must be able to rely on a strong, continuing link between the training that they receive at university and a labour market which can offer them employment possibilities consistent with what they learned during their studies. We are calling for coordination between universities and businesses, a review of European programmes aimed at young people and systems of allowances and incentives for the businesses which hire them, together with greater emphasis on information technology, so that policies for young people can be included in all areas of political decision and debate.
The EU set itself the objective of becoming the world's most competitive and dynamic knowledge-based economic power by 2010. The quickly changing employment situation, the knowledge-based economy and ever accelerating technological development are issues which European higher education and scientific activity currently have to deal with. At the same time, the economic crisis engulfing Europe, which has affected European competitiveness and brought about extensive changes in the financial and economic markets, has caused the bankruptcy of whole branches of manufacturing and the loss of many jobs, among other things. All of this makes it more difficult to achieve the objectives set out by the EU. In the present situation, I think it is important to have more dialogue between universities and entrepreneurs, because improved cooperation will provide greater opportunities for mutual benefit, which later would not just stimulate economic growth but would also be beneficial in a wider social sense, supporting the continuous improvement of a society based on action. I think that the Member States must also concentrate a lot more on encouraging people to adapt constantly to the changing job market - which is of prime importance for the European Union, especially during the present economic slump - by promoting lifelong learning. Supplementary training and retraining in all stages of life is essential for increasing Europe's competitiveness, for economic growth and for fostering jobs. Also taking into account the demographic changes taking place in the EU, I think that in the coming years, the Member States must raise the levels of investment in people, giving priority to the EU's most important resource - its people.
As Mr Schmitt's excellent report highlights, university-business partnerships are one of the major components of the success of our educational model. Even though much progress has already been made as a result of the Bologna process and of programmes such as the Leonardo programme for work experience placements, there is still work to be done. Too many universities are still worrying about their academic independence and focusing too much on knowledge at the expense of skills. Too many companies believe universities are impervious to the needs of the workplace. The fact is, skills and knowledge are closely connected and completely interdependent. Companies may be of huge assistance to universities when it comes to providing finance, making syllabuses more vocational, and adapting programmes, if, at the same time, universities maintain their autonomy and their quality standards. The EU must help simplify the legal frameworks that facilitate these partnerships and encourage the mobility of teachers and young entrepreneurs. However, above all, it is up to the Member States to adapt their legislation, as France did in 2007 with its law on the autonomy of universities. We are not talking here about 'marketing' knowledge, as some people are claiming, but about creating a real dialogue which enables the needs of each individual to be identified and adapted.